t c summary opinion united_states tax_court gregory a and terri l maddux petitioners v commissioner of internal revenue respondent docket no 8072-08s filed date gregory a and terri l maddux pro sese douglas s polsky for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the deficiency is attributable to respondent’s disallowance of petitioners’ claimed charitable_contribution carryover of dollar_figure arising from charitable_contributions made in after concessions by respondent the sole issue for decision is whether petitioners are eligible for a charitable_contribution carryover beyond that which has already been conceded by respondent because we agree that petitioners were not eligible for any additional charitable_contribution carryover from in we hold for respondent background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed petitioners resided in the state of kansas petitioners were regular and generous contributors to their church in petitioners donated dollar_figure in they although the notice_of_deficiency disallowed the entire dollar_figure claimed charitable_contribution carryover from to respondent later conceded that petitioners were eligible for dollar_figure of the carryover donated dollar_figure in they donated dollar_figure in they donated dollar_figure in the internal_revenue_service selected petitioners’ return for an audit examination petitioners’ charitable_contributions were substantiated and it was determined that petitioners had a charitable_contribution carryover of dollar_figure petitioners did not amend their already-filed return to claim any part of the carryover amount they were eligible for in that year when they filed their federal_income_tax return petitioners reported charitable_contributions of dollar_figure and claimed a carryover of dollar_figure from in petitioners reported charitable_contributions of dollar_figure they also claimed a charitable_contribution carryover of dollar_figure from respondent disallowed the dollar_figure deduction and sent petitioners a notice_of_deficiency respondent subsequently conceded that petitioners were entitled to a carryover of dollar_figure from to discussion3 sec_170 allows a deduction for charitable_contributions made within the taxable_year as relevant here sec_170 provides that if the amount of a charitable the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof contribution made to a church exceed sec_50 percent of the taxpayer’s contribution_base for that year any excess_contribution is to be treated as a charitable_contribution paid in each of the succeeding taxable years in order of time according to a formula see sec_170 emphasis added see also sec_170 sec_1_170a-10 income_tax regs the regulations clarify that the carryover provisions and limitations apply even if a taxpayer elects the standard_deduction in a given tax_year see sec_63 sec_1 170a- a taxpayer’s contribution_base is the taxpayer’s adjusted_gross_income calculated without regard to any net_operating_loss_carryback under sec_172 sec_170 sec_170 requires that the carryover contribution amount be the lesser_of i the amount by which percent of the taxpayer’s contribution_base for such succeeding taxable_year exceeds the sum of the charitable_contributions described in subsection b a payment of which is made by the taxpayer within such succeeding taxable_year determined without regard to this subparagraph and the charitable_contributions described in subsection b a payment of which was made in taxable years before the contribution_year which are treated under this subparagraph as having been paid in such succeeding taxable_year or ii in the case of the first succeeding taxable_year the amount of such excess and in the case of the second third fourth or fifth succeeding taxable_year the portion of such excess not treated under this subparagraph as a charitable_contribution described in subsection b a paid in any taxable_year intervening between the contribution_year and such succeeding taxable_year a income_tax regs in other words the carryover is good for the years immediately following the charitable deduction and some portion of the deduction expires each year whether it is actually used or not in this case petitioners do not otherwise dispute respondent’s computation expressed in his concessions of the dollar_figure rather petitioners’ central argument is that they should not be limited to dollar_figure and may use the carryover credit as they see fit as long as they do so within the allowable time period following the original charitable_contribution specifically petitioners argue that they should be permitted to deduct dollar_figure of the charitable_contribution carryover in the plain language of the statute and the applicable regulations dictates otherwise petitioners argue that the irs did not tell them that they needed to amend any already-filed returns to take full advantage of their charitable_contribution carryover in this regard petitioners argue that the rules regarding charitable_contribution deductions and related carryovers are confusing and thus they ie petitioners should be permitted to deduct their for a concise explanation of the mechanics of the carryover see eg charitable_contributions income_tax aspects 521-3rd tax mgmt bna a-139 through a-140 date and the examples illustrated therein contribution carryover amounts in ways not contemplated by the statute and the accompanying regulations however intricate the rules may be taxpayers are permitted deductions only as a matter of legislative grace and then only as specifically provided by statute 503_us_79 see generally 498_us_192 302_f3d_1369 fed cir 944_f2d_1063 3d cir and under the rules applicable to charitable_contribution carryovers petitioners were eligible in for a carryover of only dollar_figure and not dollar_figure petitioners also urge us to suspend the running of the period of limitations as to tax years and to permit them the opportunity to amend their income_tax returns for those years mr maddux a certified_public_accountant could have gone back and filed an amended_return for after he received the adjustments from hi sec_2002 audit in date he chose not to do so to grant petitioners’ request is beyond the purview of this court the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent sec_6511 provides that taxpayers must file a claim for a refund within years from the time the return was filed or years from the time the tax was paid whichever expires later petitioners’ right to file a claim for a refund expired for on date and for on date expressly authorized by congress see eg 85_tc_527 we have no authority to suspend or adjust the period of limitations imposed by the internal_revenue_code to suit petitioners’ convenience to the extent petitioners have made other arguments those arguments are without merit therefore and for the reasons discussed above we hold that petitioners are entitled only to a charitable_contribution carryover of only dollar_figure from to and accordingly decision will be entered under rule
